NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5005-18

STATE OF NEW JERSEY,

     Plaintiff-Respondent,          APPROVED FOR PUBLICATION

                                             July 7, 2022
v.
                                        APPELLATE DIVISION

SUPREME LIFE, a/k/a
CHARLES E. HOSKINS, III,

     Defendant-Appellant.
_________________________

           Argued April 4, 2022 – Decided July 7, 2022

           Before Judges Messano, Rose and Marczyk.

           On appeal from the Superior Court of New Jersey,
           Law Division, Burlington County, Indictment No. 18-
           04-0537.

           Alison Gifford, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Alison Gifford, of counsel
           and on the briefs).

           Alexis R. Agre, Assistant Prosecutor, argued the cause
           for respondent (Scott A. Coffina, Burlington County
           Prosecutor, attorney; Alexis R. Agre, of counsel and
           on the brief).

     The opinion of the court was delivered by

MESSANO, P.J.A.D.
        A Burlington County grand jury indicted defendant, Supreme Life a/k/a

Charles E. Hoskins, III, and his son, Antoine L. Ketler, for the first-degree

murder of Moriah Walker, N.J.S.A. 2C:11-3(a)(1), and 2C:11-3(a)(2); first-

degree attempted murder of Raheem Williams, N.J.S.A. 2C:5-1(a)(3) and

2C:11-3(a)(1); and defendant alone for two counts of third-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d); and fourth-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(d). The jury acquitted

Ketler of all charges but convicted defendant of the lesser-included offense of

second-degree passion/provocation manslaughter, the attempted murder of

Williams, and the weapons offenses. 1 After appropriate mergers, the judge

sentenced defendant to consecutive terms of seven years' imprisonment on the

manslaughter conviction and thirteen years' imprisonment on the attempted

murder conviction, both subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2.

        Before us, defendant raises the following arguments:

              POINT I

              IT WAS REVERSIBLE ERROR FOR THE
              PROSECUTOR TO REPEATEDLY CALL THE
              TESTIFYING  DEFENDANT        A LIAR IN
              SUMMATION. (Not Raised Below).


1
    The judge had earlier dismissed the murder charge against Ketler.

                                                                        A-5005-18
                                        2
              POINT II

              THE JURY INSTRUCTION ON SELF-DEFENSE
              IMPROPERLY LIMITED SELF-DEFENSE TO THE
              CRIME OF MURDER. (Not Raised Below).

              POINT III

              THE TRIAL COURT OMITTED A CRUCIAL
              PORTION OF THE MODEL JURY CHARGE ON
              POSSESSION OF A WEAPON FOR AN
              UNLAWFUL PURPOSE WHICH INSTRUCTS THE
              JURY ON PROTECTIVE PURPOSE. (Not Raised
              Below).

              POINT IV

              DEFENDANT WAS DEPRIVED OF HIS RIGHTS
              TO DUE PROCESS AND A FAIR TRIAL
              BECAUSE THE STATE INTRODUCED A PRIOR
              INCONSISTENT STATEMENT OF ITS OWN
              WITNESS   WITHOUT      SATISFYING   THE
              REQUIREMENTS OF N.J.R.E. 803(A)(1).

              POINT V

              THE CUMULATIVE IMPACT OF THE ERRORS
              DENIED DEFENDANT A FAIR TRIAL. (Not Raised
              Below).

              POINT VI[2]

              DEFENDANT'S SENTENCE IS EXCESSIVE
              BECAUSE THE COURT ERRED IN ITS FINDINGS
              OF   AGGRAVATING    AND     MITIGATING

2
    We eliminated the subpoints of this argument contained in defendant's brief.


                                                                          A-5005-18
                                        3
             FACTORS, AND THE COURT INCORRECTLY
             CONDUCTED ITS YARBOUGH ANALYSIS. [3]

Having considered these arguments in light of the record and applicable legal

standards, we reverse.

                                       I.

       On February 4, 2018, Raheem Williams, his girlfriend, Niani Skinner,

and his roommate, Moriah Walker, rented a car and drove from their residence

in New York City to Lumberton to attend a Super Bowl party at the home of

Vera VanKline, Williams' aunt. After the game, the trio intended to drive into

Philadelphia to celebrate the Eagles' victory, but they soon realized their cell

phones needed to be charged to access their GPS. As they tried to find their

way back to VanKline's house, they passed defendant's home, which was just

around the corner. Defendant, his wife, and other Eagles fans were outside

celebrating. Ketler, a Dallas Cowboys fan, was also outside.

       The testimony at trial diverged as to what happened next. Undisputedly,

Williams, Walker, Ketler, and defendant got into a physical altercation. The

State's witnesses painted defendant and his son as the aggressors, continuing

the altercation after Williams and Walker tried to leave, and following them

back toward the VanKline house.        When eventually Williams and Walker


3
    State v. Yarbough, 100 N.J. 627 (1985).

                                                                         A-5005-18
                                        4
returned to safety inside VanKline's residence, everyone saw Williams and

Walker had both been stabbed.

      VanKline called 9-1-1, and both men were taken to the hospital for

emergency surgery. Williams survived, but despite medical attention, Walker

did not.   The medical examiner testified Walker died from multiple stab

wounds to the chest. The autopsy revealed that in addition to being stabbed

twice in the chest, Walker was stabbed once in the back of the leg, and once in

the arm. The medical examiner characterized the wound to Walker's arm as a

defensive wound.

      Defendant testified at trial. He said he was inside his house after the

game when he saw Ketler being assaulted by two men. He ran across the street

to defend his son and break up the altercation. Defendant claimed he carried a

knife on his belt every day for work as a landscaper. When defendant heard

his wife say one of the men had a gun, defendant took his knife from his belt.

      Defendant testified he was only defending himself from Walker as the

two wrestled on the ground. He never intended to stab Walker, but Walker's

own body weight caused the knife to penetrate his chest. Defendant said that

Williams, who was assaulting Ketler, soon came at him, and defendant held

out his knife to ward off Williams. Defendant never intended to stab Williams

either.

                                                                         A-5005-18
                                       5
      Defendant provided a statement to police on the night of the stabbings,

which the prosecutor used during cross-examination.4 Defendant admitted he

lied to police, telling them he had not seen his son since noontime on the day

of the Super Bowl, and he never told police that Ketler was at the scene.

Defendant also never told police that he heard his wife mention a gun, nor did

he admit in his statement to stabbing Williams or Walker.

                                       II.

      Defendant contends that the prosecutor's repeated statements during

summation accusing defendant of lying in his testimony and calling him a liar,

combined with a passing reference to the prosecutor's personal belief in

defendant's guilt, denied defendant a fair trial. It is axiomatic that "[t]he duty

of the prosecutor 'is as much . . . to refrain from improper methods calculated

to produce a wrongful conviction as it is to use every legitimate means to bring

about a just one.'" State v. Williams, 244 N.J. 592, 607 (2021) (alteration in

original) (quoting State v. Smith, 212 N.J. 365, 403 (2012)).             "While

'prosecutors in criminal cases are expected to make vigorous and forceful

closing arguments to juries' and are 'afforded considerable leeway,' 'their


4
   The State did not introduce defendant's statement during its case-in-chief,
and although the statement was marked for identification at trial during
defendant's direct testimony, it was not introduced into evidence and is not in
the appellate record.

                                                                           A-5005-18
                                        6
comments [should be] reasonably related to the scope of the evidence

presented.'" Ibid. (alteration in original) (quoting State v. Frost, 158 N.J. 76,

82 (1999)).

                    Furthermore, even when a prosecutor's remarks
              stray over the line of permissible commentary, our
              inquiry does not end. Rather, we weigh "the severity
              of the misconduct and its prejudicial effect on the
              defendant's right to a fair trial," and we reverse a
              conviction on the basis of prosecutorial misconduct
              only if "the conduct was so egregious as to deprive
              defendant of a fair trial."

              [State v. McNeil-Thomas, 238 N.J. 256, 275 (2019)
              (quoting State v. Wakefield, 190 N.J. 397, 437
              (2007)).]

      "In deciding whether prosecutorial conduct deprived a defendant of a

fair trial, 'an appellate court must take into account the tenor of the trial and

the degree of responsiveness of both counsel and the court to improprieties

when they occurred.'" Williams, 244 N.J. at 608 (quoting Frost, 158 N.J. at

83). "To warrant the remedy of a new trial, there must have been 'some degree

of possibility that [the prosecutor's comments] led to an unjust result.'"

McNeil-Thomas, 238 N.J. at 276 (alteration in original) (quoting State v. R.B.,

183 N.J. 308, 330 (2005)).       Defense counsel never objected during the

prosecutor's summation, so we review the alleged impropriety for plain error.

R. 2:10-2.


                                                                          A-5005-18
                                       7
      Defendant admitted lying to police in his statement after the stabbings

— the prosecutor's opening salvo early in summation was defendant "lied his

rear end off" — but the prosecutor did not limit his characterization of

defendant as a liar to the falsity of that version of events.    Instead, the

prosecutor used defendant's admission that he lied to police as a cudgel to

explicitly argue defendant's testimony at trial was more lies told by an

admitted liar.

      In addition to simply calling defendant a "liar" numerous times, the

prosecutor wove the accusation into an attack on defendant's claims of self -

defense and defense of another, seemingly blurring which party had the burden

of proof:

                  I also want to include an explanation of self-
            defense and defense of others and why they don't
            apply in this case. Because for any of those things to
            apply, there's one thing that you would have to find.

                  You have to find that this man is not a liar.
            Something he got on that stand and admitted to you he
            was. You'd have to believe him in order to believe the
            lesser includeds. You would have to believe him in
            order to find self-defense or that he acted in the
            defense of others.

                  You can't believe a word that man says. Based
            on his testimony yesterday we know he's a liar.

                  ....


                                                                       A-5005-18
                                      8
                   Well, we know that is a lie because he g[ot] on
            the stand and t[old] you he lied.

                  ....

                 . . . Then he takes the stand yesterday, his story
            changes completely.

                    That's what liars do. When they get caught in a
            lie, they have to come up with something to justify it.
            . . . They lie to get out of trouble.

                  ....

                  It's a story that's created by a liar.

                  ....

                  . . . Again, he's a liar, he's not worthy of belief.
            You have to believe him to find passion/provocation.
            You have to believe him to find self-defense or
            defense of others. 5

            [(Emphasis added).]




5
   The prosecutor made only passing reference later to the State's burden of
disproving the elements of passion/provocation manslaughter. See Model Jury
Charges (Criminal), "Murder, Passion/Provocation and Aggravated/Reckless
Manslaughter (N.J.S.A. 2C:11-3(a)(1) and (2); 2C:11-4(a), (b)(1)and (b)(2))"
(rev. June 8, 2015) at 4–6. During his summation, the prosecutor did not
remind jurors that the State bore the burden of proving defendant did not act in
self-defense or in defense of another. See Model Jury Charges (Criminal),
"Justification-Self Defense In Self-Protection (N.J.S.A. 2C:3-4)" (rev. June 13,
2021) at 4; Model Jury Charges (Criminal), "Justification — Use of Force in
Protection of Others (N.J.S.A. 2C:3-5)" (approved Oct. 17, 1988) at 2.

                                                                         A-5005-18
                                         9
At another point, early in the summation, the prosecutor told jurors his

personal opinion that defendant "is definitely guilty of the murder of Moriah

Walker."

      "It is improper for a prosecutor to express his personal opinion on the

veracity of any witness." State v. Rivera, 437 N.J. Super. 434, 463 (App. Div.

2014) (citing State v. Marshall, 123 N.J. 1, 154 (1991)). A prosecutor may

attempt to persuade the jury that a witness is not credible and in doing so,

"may point out discrepancies in a witness's testimony or a witness's interests in

presenting a particular version of events." State v. Johnson, 287 N.J. Super.

247, 267 (App. Div. 1996) (citing State v. Purnell, 126 N.J. 518, 538 (1992)).

      It is, however, improper for a prosecutor to use derogatory epithets to

describe a defendant.    State v. Pennington, 119 N.J. 547, 576–77 (1990).

"[B]y no stretch of the imagination can it be said that describing defendant as a

'coward,' 'liar,' or 'jackal' is not derogatory. . . .   Epithets are especially

egregious when . . . the prosecutor pursues a persistent pattern of misconduct

throughout the trial." Wakefield, 190 N.J. at 466–67 (quoting Pennington, 119

N.J. at 577); see also State v. Acker, 265 N.J. Super. 351, 356 (App. Div.

1993) ("'A prosecutor is not permitted to cast unjustified aspersions' on

defense counsel or the defense." (quoting State v. Lockett, 249 N.J. Super.

428, 434 (App. Div. 1991))).

                                                                          A-5005-18
                                       10
      Defendant's false statements to police on the day of the incident were

undoubtedly fair game for cross-examination and summation commentary.

The Court has said "whether the asserted inconsistencies by a defendant are

between two or more statements or between a statement and testimony at trial,

the State may seek to impeach the validity of those statements."         State v.

Tucker, 190 N.J. 183, 190 (2007). The "use of such evidence [is limited] to

issues of credibility and not substantive evidence on the issue of defendant's

guilt or innocence."   Id. at 191 (citing State v. Brown, 190 N.J. 144, 158

(2007)). The court is required to give a limiting instruction, which it did not

do here. Ibid.; see Model Jury Charges (Criminal), "Credibility — Defendant's

Statements at or Near Time of Arrest (To Be Used Only When Defendant

Testifies)" (approved June 21, 2020).

      Our point is that while the prosecutor was entitled to draw the jury's

attention to defendant's false statements to police when assessing the

credibility of defendant's trial testimony, he was not permitted to tip the scale

in the State's favor by repeatedly telling jurors that defendant's trial testimony

was not worthy of belief because defendant lied before, was lying again and

was, simply put, therefore a liar. Nor was it permissible to tell the jury that it

must believe a liar — defendant — in order to credit claims of self-defense or




                                                                           A-5005-18
                                        11
defense of others and passion/provocation manslaughter. The State always

bore the burden to disprove those defenses whether or not defendant testified.

      Because there were no objections to the summation at trial, the

prosecutor's attack went unabated. And, given the lack of any objections, the

only close issue is whether the prosecutor's impropriety justifies reversal. See,

e.g., State v. Smith, 212 N.J. 365, 407 (2012) (noting the absence of any

objection indicates defense counsel "perceived no prejudice") (citing State v.

Timmendequas, 161 N.J. 515, 576 (1999)). We think it does.

      It was undisputed there was mutual combat in this case. Both Skinner

and Williams testified that Walker stopped the car at some point either because

someone hit the car or threw something at the car. Both said Walker got out of

the car, approached the others and a fight ensued, initially with Ketler, but

soon joined by defendant. Neither Skinner nor the other State's witnesses saw

defendant stab either man. Williams clearly said defendant stabbed him in the

abdomen, but he did not see defendant stab Walker. In short, defendant's

credibility as to the circumstances of the stabbing was the critical issue at trial.

      The Rules of Professional Conduct (RPC) apply to assistant prosecutors.

See, e.g., Marshall, 123 N.J. at 237 (applying RPC 3.4 to criticize the

prosecutor's references to matters not supported by the evidence at trial); see

also RPC 3.8 (setting forth special responsibilities of the prosecutor). RPC

                                                                             A-5005-18
                                        12
3.4(e) specifically prohibits an attorney in trial to "assert personal knowledge

of facts in issue . . . or state a personal opinion as to the justness of a cause, the

credibility of a witness, . . . or the guilt or innocence of an accused."

      Additionally, we evaluate the prosecutor's repeated assertions that

defendant lied during his testimony, and his decision to go one step further and

call defendant a "liar" several times during his summation, with recognition of

the special role of the prosecutor, and the additional weight accorded that role

in the eyes of the jury. See Wakefield, 190 N.J. at 437 (noting "improper

suggestions, insinuations, and, especially, assertions of personal knowledge

[by the prosecutor] are apt to carry much weight against the accused when they

should properly carry none" (quoting Berger v. United States, 295 U.S. 78, 88

(1935))). In this case, the prosecutor's improper summation comments compel

reversal.

                                         III.

      Even if we accord undue prejudicial effect to the prosecutor's

summation, there were other trial errors that, combined with the prosecutorial

impropriety, compel reversal. See, e.g., State v. Blakney, 189 N.J. 88, 97

(2006) (holding improper summation comments, together with defective

limiting instructions, resulted in harmful error compelling reversal).




                                                                               A-5005-18
                                         13
      The judge charged the jury on the substantive elements of murder and

passion/provocation manslaughter as to Walker's death, and attempted murder,

attempted passion/provocation manslaughter and aggravated assault as to

Williams, including principles of accomplice liability. The judge then charged

the jury regarding the weapons offenses but omitted entirely that portion of the

model charge for possession of a weapon for an unlawful purpose that deals

with the lawful use of a weapon for a protective purpose. See State v. Kille,

___ N.J. Super. ___, ___ (App. Div. 2022) (slip op. at 16–17) (reversing

conviction for possession of a firearm for an unlawful purpose because judge

failed to provide instructions on protective purpose).

      The judge then told the jury, "The indictment charges [defendant] with

murder and attempted murder." Using the model jury charge, he explained

self-defense and defense of another, but he never told the jury it also should

consider those affirmative defenses if or when it considered the lesser-included

charge of passion-provocation manslaughter.

      We agree that having acquitted defendant of Walker's murder, it was

imperative for the jury to understand the very same principles of self -defense

and defense of another applied to their consideration of the lesser-included

manslaughter offense.     It was plain error for the judge to omit specific

instructions advising the jury that it should consider the affirmative defenses

                                                                         A-5005-18
                                       14
as to all the lesser-included offenses. See State v. Gentry, 439 N.J. Super. 57,

67 (App. Div. 2015) ("Where there is sufficient evidence to warrant a self -

defense charge, failure to instruct the jury that self-defense is a complete

justification for manslaughter offenses as well as for murder constitutes plain

error.").

      The failure to charge the jury with that portion of the model charge

dealing with use of a weapon for a protective purpose when providing

instructions on defendant's possession of the knife for an unlawful purpose was

also plain error. Kille, slip op. at 16–17.

      The combination of errors in this case, together with the prosecutor's

improper summation, require reversal of defendant's convictions. In light of

our disposition, we need not consider the balance of defendant's arguments,

including his claims of errors in the sentence.

      Reversed and remanded for a new trial.




                                                                         A-5005-18
                                        15